Exhibit10(iii)

 

     INDEMNIFICATION AGREEMENT



THIS AGREEMENT is dated for reference July 27, 2009,
 

AMONG:



     P.T. GROUP LTD., a corporation incorporated pursuant to the laws of the
British Virgin Islands registered under BVI Company Number 1057655, with an
address of PO Box 0830-01906 Calle B Marbella, Edificio Sol Marina 11B, Panama
City, Panama;



     (the “Licensor”)



AND:



     SIMPLE TECH INC., a company incorporated pursuant to the laws of the State
of Nevada, with an address of 2829 Bird Avenue, Suite 12, Miami, FL 33133;



     and



SONNEN CORPORATION, a company incorporated pursuant to the laws of the State of
Nevada, with an address of 2829 Bird Avenue, Suite 12, Miami, Florida 33133 as a
wholly owned subsidiary of Simple Tech Inc.;



     (together the “Licensee”)



WHEREAS:



A.     The Parties have entered into a licensing agreement on July 27, 2009 (the
“Licensing Agreement”) with regard to the license of certain technology defined
therein as “PTG Technology” (the “Technology”) wherein the Licensor has
represented and warranted under Section 7.13 that “it is the sole owner of the
Intellectual Property and the Technology, that such Intellectual Property and
Technology do not infringe on the intellectual property of any other person, and
that all registrations with respect thereof are in good standing, valid and
enforceable, and with support from the Licensor, the Licensee will, at its sole
expense, take all reasonable steps to secure and protect the Intellectual
Property and the Technology”;



B.      Under Section 8.1 of the Licensing Agreement, the Licensor has agreed to
indemnify and save the Licensee harmless from and against any and all reasonably
foreseeable claims, causes of action, damages, awards, actions, suits,
proceedings, demands, assessments, judgments, as well as any and all costs and
legal and other expenses incidental to the foregoing, arising out of any claims
of intellectual property infringement arising out of the commercialization of
the Technology to the extent that the potential for such specific claims were
actually known by the Licensor or should have been known and were not disclosed
to the Licensee; or to the extent expressly waived by the Licensee in writing if
such claims were disclosed to the Licensee;



C.     The Licensor has identified the possibility that the Hertzina State
Pedagogical University (“Hertzina”) may make a claim for a beneficial interest
in the Technology and the Licensee wishes to enter into this indemnification
agreement with the Licensor on the terms set forth below.

Page 1

IndemnificationAgreement

--------------------------------------------------------------------------------

Exhibit 10(iii)



THIS AGREEMENT WITNESSES THAT in consideration of US$10.00 (the receipt and
sufficiency of which is hereby acknowledged), the parties agree as follows:



1.      The Licensor and the Licensee agree that if (i) Hertzina makes a claim
for a beneficial interest in the Technology and (ii) in settlement of such claim
with the prior written consent of the Licensee, “Hertzina” receives a royalty
interest in the Technology and or products derived from the technology (the
“Hertzina Royalty”) and (iii) the calculation of the Hertzina Royalty is
identical to the calculation of the Licensor's royalty, then the Licensor’s 1.0%
royalty will be reduced by a calculation as follows:



     (a)      If Hertzina receives a 0.5% royalty or less, the Licensor’s 1.0%
royalty under the Licensing Agreement will not be reduced;



     (b)     If Hertzina receives a royalty of over 0.5% up to 1.5% then the
Licensor’s royalty will be reduced by 10.0% of the amount that the Hertzina
Royalty exceeds 0.5%; and



     (c)     If Hertzina receives a royalty greater than 1.5%, Licensor’s
royalty will be reduced by only 0.10% to 0.90%.



2.      In the event that the calculation of the Hertzina Royalty is different
than the Licensor's Royalty, then the calculation of the reduction of the
Licensor's royalty under Section 1 shall use a deemed royalty percentage for
Hertzina based on the calculation used for the Licensor's royalty.



3.     All notices or other communications required or permitted to be given
under this Agreement must be in writing and delivered by e-mail, courier or
facsimile to the address for each party as specified above or in the case of
delivery by facsimile, as follows:



          If to the Licensor:
 

          PT Group Ltd.

          PO Box 0830-01906 Calle B Marbella

          Edificio Sol Marina 11B
          Panama City, Panama
          Attention:     James Wigley
  
          Facsimile:     +507 269 0661
     
          E-mail:           james@pantrust.com.pa (Attn: Ana Luisa De Reichert)



          If to the Licensee:



          Simple Tech Inc.

          2829 Bird Avenue, Suite 12

          Miami, FL 33133

          Attention:      Robert Miller



          Facsimile:     786 347 7706



          E-mail:           dulcinizmir1@yahoo.com

Page 2

IndemnificationAgreement

--------------------------------------------------------------------------------

Exhibit 10(iii)

And:
 

          Sonnen Corporation

          2829 Bird Avenue, Suite 12
          Miami, Florida 33133

          Attention:     Robert Miller
          
          Facsimile:     (786) 347 7706
 
          E-mail:      dulcinizmir1@yahoo.com



Any notice to the Licensee must be accompanied by contemporaneous delivery of a
copy to:



Fang and Associates Barristers & Solicitors

300 – 576 Seymour Street
Vancouver, British Columbia, V6B 3K1

                                   Attention:     Paul M. Fang



                                   Facsimile:     (604) 688-6995



                                   E-mail:           pmf@lawma .com



          Either party may designate a substitute address for the purpose of
this section by giving written notice in accordance with this section. Any
notice delivered in this fashion will be deemed to have been given when it is
actually received.



4.     Time is of the essence of this Agreement.



5.      Each of the parties hereby covenants and agrees that at any time and
from time to time it will, upon the request of the other party, do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances as may be required for the better carrying out
and performance of all the terms of this Agreement.



6.     There are no oral conditions, representations, warranties, undertakings
or agreements between the Licensor and the Licensee. No modifications to this
Agreement will be binding unless executed in writing by the parties. No waiver
of any provision of this Agreement will be construed as a waiver of any other
provision hereof nor shall such a waiver be construed as a continuing waiver.
This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of which together constitute one and the same
instrument. This Agreement will be governed by the laws of the State of Florida.
Unless otherwise stated, all dollar amounts referred herein shall be in the
lawful currency of the United States. If any clause or provision of this
Agreement is declared invalid or unenforceable, the remainder of this Agreement
will remain in full force and effect. Headings used in this Agreement are for
reference purposes only and will not be deemed to be a part of this Agreement.
This Agreement will not be construed as creating a partnership, joint venture or
agency relationship between the parties or any other form of legal association
which would impose liability upon one party for any act or failure to act by the
other party.



Page 3

IndemnificationAgreement

--------------------------------------------------------------------------------

Exhibit 10(iii)

IN WITNESS WHEREOF the following parties have executed this Agreement:



P.T. GROUP LTD. (BVI Company Number 1057655)



/s/ James Wigley

Per: James Wigley, Director
 
 

SIMPLE TECH INC.
 
 

/s/ Robert Miller

Per: Robert Miller, Director
 
 

SONNEN CORPORATION



/s/ Robert Miller

Per: Robert Miller, Director



Page 4

IndemnificationAgreement

--------------------------------------------------------------------------------